Citation Nr: 1339418	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right ankle fracture or injury.

2. Entitlement to a rating in excess of 10 percent for post residuals of a gunshot wound to the right thigh (right leg GSW residuals).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a right ankle disability and an increased rating for residuals of a right thigh gunshot wound.  

The Veteran testified at a hearing in Washington, D.C. before the undersigned in March 2013.  A transcript is associated with the claims file.

In August 2013, VA received medical records, which were not reviewed by the Agency of Original Jurisdiction before rendering its decision.  In a November 2013 letter, the Veteran waived review of this evidence by the AOJ; thus the Board has jurisdiction and may proceed with adjudication. 

This appeal was processed using the Virtual VA and VBMS paperless claims programs, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  Any further development or adjudication of this matter should take notice of this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran underwent an examination in regard to his claim for service connection for a right ankle disability.  The examiner opined that the current disability was related to a post service ankle fracture rather than an in-service ankle sprain.  She did not provide reasons for this conclusion.  Further examination is therefore required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At his hearing the Veteran testified that he had sought treatment for his right ankle disability at VA, perhaps as early as a year after service.  VA treatment records in the claims file begin in 1998, approximately two years after service, and it is not clear whether earlier treatment records were requested.

The Veteran asserts that the residuals of his right leg GSW have gotten worse and a higher rating should be assigned.  VA treatment records show that a metal object from the gunshot is still in the Veteran's leg putting pressure on his sciatic nerve.  However, during the February 2009 VA examination, the Veteran was not tested adequately to assess his disability under the diagnostic code for neurological conditions.  He was also not tested to satisfactorily assess the limitation of motion due to his disability.  As such, a new examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)(VA must provide an examination with findings and rationales adequate enough to accurately rate a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment for a right ankle disability at any time after service, including from the Washington, DC, VA Medical Center from August 1996 to December 1998. 

Efforts to obtain these records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Schedule the Veteran for a VA examination to determine whether any current right ankle disability is related to a disease or injury in service, including the documented right ankle sprain in service.

The examiner should provide reasons for this opinion.  The opinion should take into account the service treatment records showing a right ankle sprain and the Veteran's reports of symptoms prior to a 2008 ankle fracture.  If the examiner disbelieves the reports of ongoing symptoms, the examiner should provide reasons for this disbelief.

3.  Schedule the Veteran for a VA examination to assess the current level of the residuals of his right leg GSW, to include neurologic effects and limitation of motion.  The examiner should review the claims file and this remand.  The examiner should complete all necessary testing and provide current objective findings of the Veteran's disability.  

Range of motion testing should be conducted and the examiner should note whether there is any additional loss of function (in degrees) due to pain, weakness, fatigability, and loss of endurance or flare-ups.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



